Citation Nr: 0531627	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  90-02 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hidradenitis 
suppurative.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine and bilateral hips.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.

When the TDIU issue was previously before the Board of 
Veterans' Appeals (BVA Board) in April 2001, it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, for additional 
development.  

When each of the issues on appeal, along with a claim for 
service connection for a low back disability, were before the 
Board in September 2003 they were again remanded to the RO 
for additional development.  A May 2005 rating decision 
granted service connection for a low back disability.  The 
veteran has not disagreed with the effective or assigned 
rating and this issue is not before the Board.  

The remaining issues are now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
veteran has received the required notice.

2.  A December 1959 rating decision denied the veteran's 
claim for service connection for residuals of hidradenitis 
suppurative.  

3.  The evidence associated with the claims folder since the 
December 1959 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

4.  The competent medical evidence does not indicate that the 
veteran's degenerative joint disease of the bilateral hips 
and cervical spine is related to his service or any service-
connected disability, or was manifest within one year from 
his separation from service.

5.  The competent medical evidence demonstrates that the 
veteran's service-connected bilateral hearing loss, tinnitus, 
and lumbar osteoarthritis and degenerative joint disease of 
the lumbar spine are not sufficiently disabling as to 
preclude securing or following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The December 1959 rating decision that denied service 
connection for residuals of hidradenitis suppurative is 
final.  38 U.S.C.A. §§ 7103(a), 7105 (West 2002); 38 C.F.R. 
§§ 20.1100, 20.1104 (2005).

2.  The evidence received since the December 1959 rating 
decision is not new and material, and the veteran's claim has 
not been reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5108 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  Service connection for degenerative joint disease of the 
cervical spine and bilateral hips is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) 
(2005).

4.  The requirements for a total disability evaluation based 
on individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in May 2004, rating 
decisions in April 1999 and July 2000, statements of the case 
in May 1999 and August 2000, and supplemental statements of 
the case in July 2002 and May 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with adjudication of those claims by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations with respect to the 
veteran's service connection claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

New and Material Evidence 

The December 1959 rating decision denied service connection 
for residuals of hidradenitis suppurative.  The decision 
noted that although the veteran had been treated for 
hidradenitis suppurative in service, no subsequent residuals 
were shown.  A recent varicocele was unrelated to the 
veteran's hidradenitis suppurative in service.  

Evidence of record at the time of the December 1959 rating 
decision included the veteran's service medical records, 
which show hospitalization for treatment of an infected sinus 
tract of the left side of the scrotum.  The veteran's service 
medical records also show a painful tender nodule in the 
right scrotal inguinal area that suggested hidradenitis 
suppurative.  The report of a January 1956 VA examination was 
negative for current significant abnormalities other than 
scars where abscesses were treated.  VA treatment records 
show a varicocelectomy in November 1959.  

The December 1959 rating decision denying service connection 
for residuals of hidradenitis suppurative is final and is not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105 (West 2002).  In order to reopen this claim, 
the veteran must present or secure new and material evidence 
with respect to the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Regulations adopted by VA include changes to the standard for 
determining new and material evidence under 38 C.F.R. § 
3.156(a), and provide for limited assistance to claimants 
seeking to reopen previously denied claims.  However, these 
changes are applicable only to claims to reopen filed on or 
after August 29, 2001.  As the veteran's claim was filed 
prior to that date, these changes are not applicable in this 
case.

Evidence submitted after the December 1959 rating decision 
became final includes voluminous private and VA medical 
records submitted in the decades following that decision, in 
connection with other claims and conditions.

Evidence submitted in connection with the veteran's 
application to reopen his claim for service connection for 
hidradenitis suppurative includes private medical records 
from several sources, as well as VA medical records, all 
showing treatment for a variety of conditions.  VA treatment 
records show that the veteran has been treated for and 
diagnosed with hidradenitis suppurative during the appeal 
period, for example in 2001.  The report of a January 2000 VA 
examination, which provides that the examiner reviewed the 
veteran's claims file, provides an impression of recurrent 
purulent drainage from a presumed subcutaneous process.  This 
was unconfirmed by current examination, which found no 
evidence of any infection or drainage in the area.  The 
veteran also submitted contentions in support of his claim in 
written correspondence and during a December 1999 personal 
hearing.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's application to reopen his claim for service 
connection for hidradenitis suppurative.  Although the 
evidence submitted since December 1959 is "new" in that it 
was not previously of record, it is not material because it 
does not bear directly and substantially on the specific 
matter under consideration.  It is not, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  In this regard, none of the additional medical 
records show that the veteran currently has hidradenitis 
suppurative, that is related to findings in his service 
medical records.  As new and material evidence has not been 
submitted, the claim is not reopened. 

As to the veteran's own assertions alleging post-service 
hidradenitis suppurative, related to findings of hidradenitis 
suppurative in his service medical records, these do not 
constitute new and material evidence.  As a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Thus, his 
statements are not material to the critical issue in this 
case of whether he has current hidradenitis suppurative that 
is related to findings in his service medical records.  In 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.




Entitlement to Service Connection

The veteran contends in part that he now has degenerative 
joint disease of the hips and cervical spine, as a result of 
his service-connected lumbar spine disability.  He notes that 
he first noticed problems with the hips in 1958 or 1959.  

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, certain chronic diseases, including arthritis, 
may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2005).  Secondary 
service connection may be found where a service- connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu, supra.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for degenerative joint 
disease of the bilateral hips and cervical spine, on either a 
direct or presumptive basis.  

The veteran's service medical records are negative for 
findings pertinent to the hips or cervical spine.  There is 
no medical evidence of degenerative joint disease of the hips 
or cervical spine within one year of separation from service.  
Thus, presumptive service connection is not warranted.  38 
C.F.R. § 3.307, 30309.  

The Board notes that post-service VA and private medical 
records do not show treatment for the claimed conditions 
until many years after service.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim. See generally Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Moreover, the record does not include any competent medical 
evidence or nexus opinion linking the veteran's current 
degenerative joint disease of the bilateral hips and cervical 
spine to his service or a service-connected disability.  

In fact, the sole competent medical opinions of record weigh 
against the veteran's claim.  The report of a January 2004 VA 
examination provides that the examiner reviewed the veteran's 
claims file, and sets forth the results of current physical 
examination.  The pertinent impression was degenerative joint 
disease of both hips.  The examiner opined that this was 
secondary to osteoarthritis and was not the result of the 
veteran's chronic low back pain.  

The report of a July 2004 VA orthopedic examination provides 
that the examiner reviewed the veteran's claims file, and 
sets forth the results of current physical and clinical 
examination.  The assessment was that the veteran had 
degenerative arthritis and degenerative disc disease of the 
cervical and lumbar spine.  He also had degenerative 
arthritis of the hips.  It was as likely as not that his 
lumbar osteoarthritis and degenerative disc disease was 
related to a remote injury.  The examiner stated that it was 
less likely than not that the cervical degenerative disc 
disease and arthritis, or the hip arthritis, is related to 
any such injury.  The examiner reiterated that he had 
reviewed the claims file during the examination.  The 
history, physical and x-ray findings and claims file led him 
to his report.  

The Board recognizes the veteran's assertions that his 
claimed conditions are the result of his service, or his 
service-connected lumbar spine disability.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as questions relating to causation or 
etiology.  Espiritu, supra.  As a result, his own assertions 
do not constitute competent medical evidence linking his 
current degenerative joint disease of the bilateral hips or 
cervical spine to his service or his service-connected lumbar 
spine disability.  

Entitlement to a TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from securing and following a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a TDIU.  

The veteran's service-connected disabilities are bilateral 
hearing loss, evaluated as 40 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and lumbar osteoarthritis 
and degenerative joint disease of the lumbar spine, evaluated 
as 10 percent disabling.  The combined evaluation is less 
than 70 percent.  Accordingly, the veteran does not meet the 
basic criteria for consideration for entitlement to TDIU on a 
schedular basis under 38 C.F.R. § 4.16(a). 

In addition, the Board finds that an extraschedular grant of 
TDIU is not warranted.  38 C.F.R. § 3.321(b).  The record 
contains no evidence that the veteran's service-connected 
bilateral hearing loss, tinnitus or lumbar spine disability 
result in marked interference with employment beyond that 
contemplated by the rating schedule, or frequent periods of 
hospitalization that would render impractical the application 
of the rating schedule.  

In this regard, the veteran has submitted no employment 
records demonstrating an inability to work due to service-
connected disability, or showing missed work due to doctors' 
appointments for treatment of service-connected disability.  
On a VA Form 21-8940 received in February 1998, the veteran 
stated that he had worked in management at the Federal Air 
Administration (FAA) from 1974 to 1992.  He had a an 
undergraduate degree and a Master's Degree in Social Work.  
The veteran testified during an April 1998 personal hearing 
that he did not retire for medical reasons, although his 
service-connected disabilities were partly why he stopped 
working.  He did not hear well at his job, which was a 
supervisor at the FFA Management and Training School.

Again, the Board observes that as a layperson, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as whether a service-connected disability 
renders him unemployable under VA criteria.  Espiritu, supra.  
Thus, his own contentions do not constitute competent medical 
evidence that his service-connected disabilities result in 
individual unemployability for VA purposes.  

Benefit of the Doubt

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
Therefore, the claims presented on this appeal are denied.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence not having been received, the claim 
for service connection for hidradenitis suppurative is not 
reopened.

Service connection for degenerative joint disease of the 
cervical spine and bilateral hips is denied.

A TDIU is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


